COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
THE STATE OF TEXAS,
 
                           
  Appellant,
 
v.
 
ROCKY ORTEGA,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-11-00381-CR
 
Appeal from the
 
County
  Court at Law Number One
 
of El
  Paso County, Texas 
 
(TC# 20110C01707) 
 



                                                    MEMORANDUM  OPINION
The State of Texas
has moved to dismiss its appeal against Appellee Rocky Ortega.  As permitted by the Rules of Appellate Procedure,
at any time before this Court’s decision, the Court may dismiss a criminal
appeal on an appellant’s motion.  Tex.R.App.P. 42.2(a).  The motion to dismiss has been on file with
this Court more than ten days, and indicates it has been served upon Appellee.  This Court has received no response or
opposition to dismissal.  Because the
State has complied with the requirements of Rule 42.2(a) and no opposing party
has sought relief, we grant the motion to dismiss and dismiss the appeal.
 
August 15, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff,
JJ.
 
(Do Not Publish)